DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNulty (2012/0247600).   The reference to McNulty discloses the recited element of a lengthy umbilical flexible tubing, where the use of such as an umbilical is merely intended use and the tubing is capable of other uses and being made of metal and bendable as metal is known to be has some form of flexibility at least to make bends, comprising at least two isolated channels (figs 1 and 8 show a plurality of isolated channels formed which are at least two), integrated into a single structure (made from a single strip is a  by subsequent welding of longitudinal edges of the metal strip to the jointing partition (see discussion of this language in claim 8, where at least one channel is outer to others compared to the center of the strip, and they can be formed at any time where method steps hold little patentable weight in an article claim).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitoshi (2001/0037836).  The reference to Yoshitoshi discloses the recited element of a lengthy umbilical flexible tubing (a length of tubing is recited which is made from metal which is a known flexible tubing at least to form bends), comprising two isolated channels integrated into a single structure (8; see figs 2A, 3, 5A, 7, 8, 9, and 12A all show a single strip structure bent to form two isolated channels 8), wherein the isolated channels are joined together by a dividing partition (6 in most of the figures above, and 2 in fig 5A), wherein the isolated channels and the dividing partition are formed from a single metal strip (see figs above showing a single bent strip; [0038] discusses using metal) by bending the metal strip longitudinally with formation of walls of the isolated channels having a semi-circle form (see figs above that show semi-circular channels 8) in cross-section and the dividing partition followed by subsequent  by subsequent welding of longitudinal edges of the metal strip to the jointing partition (see discussion above for this language of the claim, and discussion of claim 5 and 8 as well).

Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urshel (2218127).  The reference to Urshel discloses the recited element of a lengthy umbilical flexible tubing (a length of tubing is recited which is made from metal which is a known flexible tubing at least to form bends), comprising two isolated channels integrated into a single structure (see figs 6, 9, 11, and 13-14 all show a single strip structure bent to form two isolated channels), wherein the isolated channels are joined together by a dividing partition (21, 25, 35, 51), wherein the isolated channels and the dividing partition are formed from a single metal strip (see figs above showing a single bent strip; pg 2, left column, lines 47-75 discusses using metal) by bending the metal strip longitudinally with formation of walls of the isolated channels having a semi-circle form (see figs above that show semi-circular channels in figs 6 and 9) in cross-section and the dividing partition followed by subsequent welding (pg 2, right column, lines 6-52 discusses the welding of the strip ends) of the longitudinal edges to the bended metal strip.  With respect to claim 6, the dividing partition is also a part of the walls of the both isolated channels (see the figures above which show dividing partition form part of the wall of each of the channels), and wherein the dividing partition and welded seams are located on a midline of a cross section of the tubing (the midline is not specifically set forth so it is considered the midline from any direction would meet this limitation and there are lines that can form a midline that have the walls and welded walls on them).  With respect to claim 7, the dividing partition has a thickness that is about twice of a thickness of the metal strip (at least figures 9, 11, 13, and 14 show at least a portion of wall having double thickness of  by subsequent welding of longitudinal edges of the metal strip to the jointing partition (see discussion above for this language of the claim, and discussion of claim 5 and 8 as well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fork (3459875) in view of Brouner (1873815).  The reference to Fork discloses the recited element of a lengthy umbilical flexible tubing, where the use of such as an umbilical is merely intended use and the tubing is capable of other uses such as an umbilical especially when it is designed to convey wires like an umbilical, and being made of metal and bendable as metal is known to be has some form of flexibility at least to make bends, comprising at least two isolated channels (38, 40, 42 figs 1-3 show a plurality of isolated channels formed which are at least two), integrated into a single structure (made from a pair of strips connected to form a single structure), wherein the isolated channels are joined together by a connecting partition (there are at least partition walls near 30 of fig 1, and a plurality of partition walls formed with holes 48,50), wherein the isolated channels and the connecting partition are formed from a metal strip by shaping from both edges of the metal strip and/or from a center of the metal strip by bending the metal strip longitudinally with formation of walls of the isolated channels (sheets which can be metal; abstract; col 1, lines 35-47; col 3, 36-52) followed by subsequent welding of the longitudinal edges to the shaped metal strip (welding discussed in col 3, lines 43-52), and wherein the connecting partition is made with holes (fig 1 shows holes 48,50).  With respect to claim 2, wherein welded seams, the connecting partition and central axes of the isolated channels are located on a midline of a cross section of the tubing (since it has two midlines one lying horizontal and one along the vertical direction the elements .  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fork in view of Brouner as applied to claims 1 and 2 above, and further in view of Lesser (5401905).  The reference to Fork as modified discloses all of the recited structure with the exception of providing a flexible service belt with cams that can connect to openings in the tubing wall to lock it in place and allow it to hold cables and electrical wires therein, where every other hole is used.  The reference to Lesser discloses that it is old and well known in the art to provide a tubing 4 for wires, where holes can be provided in the wall near 26 (fig 6) where a plurality of flexible service belts 12 can be provided with cams 25 to hold the strip in the holes in the wall as well as hold the strip end so they can hold cables and electrical wires in the channel of the tubing (see figs 6 and 8 for assembly and holding wires).  It would have been obvious to one skilled in the art to modify the tubing in Fork as modified by providing a plurality of flexible service belts with cams that fit in the holes of the walls of the walls to hold wires in place in the .  

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitoshi in view of Butler (8186386).  The reference to Yoshitoshi discloses all of the recited structure with the exception of providing the partition with holes.  The reference to Butler discloses the same type of tubing as Yoshitoshi used for exhaust normally, where a partition wall 60 can either be solid or provided with holes (figs 3A,verses 3B).  It would have been obvious to one skilled in the art to provide the partition wall in Yoshitoshi with holes as suggested by Butler where such is an equivalent form of partition wall that can be used in multi-channel exhaust pipes to allow the flow of both sides of the partition to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Helms, Tognon, Witort, Phelps, Sas-Jaworsky, and Ross disclosing multiple channel tubing structures some of single sheets and wiring conduits.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH